OPINION OF THE COURT
Per Curiam.
On or about January 23, 2013, a superior court information *247was filed in the County Court, Rockland County, charging the respondent with criminal tax fraud in the third degree, a class D felony, in violation of Tax Law § 1804.
On January 23, 2013, upon his plea of guilty before the Honorable Charles Apothéker, a Judge of the County Court, Rockland County, the respondent was convicted of criminal tax fraud in the third degree, a class D felony, in violation of Tax Law § 1804. The respondent failed to notify this Court of his conviction.
The Grievance Committee for the Ninth Judicial District now moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon his felony conviction. The respondent has neither opposed the Grievance Committee’s motion nor submitted any papers in response.
Pursuant to Judiciary Law § 90 (4) (a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90 (4) (b), to reflect the respondent’s automatic disbarment as of January 23, 2013.
Eng, PJ., Mastro, Rivera, Skelos and Roman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Merrill N. Rubin, admitted as Merrill Neil Rubin, is disbarred, effective January 23, 2013, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Merrill N. Rubin, admitted as Merrill Neil Rubin, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Merrill N. Rubin, admitted as Merrill Neil Rubin, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Merrill N. Rubin, admitted as Merrill Neil Rubin, has been issued a secure pass by the Office *248of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).